COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00234-CR


Curtis Sheppard, Jr.                       §    From the 78th District Court

                                           §    of Wichita County (48,429-B)

v.                                         §    July 11, 2013

                                           §    Opinion by Justice Meier

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Justice Bill Meier